Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 19-20 are newly added.
Claims 1-20 are currently pending.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 December 2021.
Claims 1-14 and 19-20 are under examination herein.
Claims 1-14 and 19-20 are rejected.

Response to Amendment
The amendment filed on 13 July 2022 has been entered.  
Amendment of claims 1-3, 5-6, 11, and 13-14 is acknowledged.  
The objections to claims 11, 13 and 14 are withdrawn in view of Applicant's claim amendments.
The previous 112(b) rejection is withdrawn in view of Applicant’s claim amendment. 

Response to Arguments
In Applicant's arguments, filed 13 July 2022, Applicant indicates the Specification has been amended (Arguments Pg. 5, [3]); however, the Specification was not amended to capitalize trade names and marks wherever they appear and accompany them by generic terminology. Therefore, the Specification is still objected to. 
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 over Mazeaud in view of Negishi have been fully considered but they are not persuasive. Applicant argues that the combination of Mazeaud in view of Negishi would fail to motivate the person of skill in the art to arrive at the highly efficient enzyme particles of the presently claimed invention (Arguments Pg. 7, [2]); however, Applicant does not explain why one of skill in the art would not be motivated to combine Mazeaud and Negishi. 
As detailed in the rejection below, one of ordinary skill would have been motivated to modify Mazeaud's immobilized enzyme product to further comprise an organic filter aid, because Negishi teaches such compositions improve lipase activity and operability. This modification would have had a reasonable expectation of success, because both enzyme products contain a lipolytic enzyme and a silica carrier and were developed for esterification methods (Negishi [18]; Mazeaud Pg. 12, lines 26-30). It is further obvious to optimize the weight concentrations of the siliceous material, the organic filter aid, and the lipolytic enzyme, and the combined weight concentration of the siliceous material and the organic filter aid by routine experimentation. Therefore, this rejection has been maintained. 
Applicant’s arguments with respect to the provisional nonstatutory double patenting rejection have been fully considered (Arguments Pg. 7, Double Patenting) but are moot because claim 2 was not properly rejected in the last office action. A new provisional nonstatutory rejection of claims 1-14 and 19-20 is applied to claims 18, 20, 22, 23, and 25-32 of copending Application No. 17614837 in view of Mazeaud. Therefore, the instant office action is a non-final rejection.

Priority
	The instant application claims the benefit of priority to foreign Application No. EP17203622.0 filed at the European Patent Office on 24 November 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. 

Drawings
It is noted that no drawings have been filed herein.

Specification
The disclosure is objected to because of the following informalities:
The use of the terms Lipex™, Lipoprime™, Lipolase™, Lipolase™ Ultra, Lipozyme™, Palatase™, Novozym™ 435, Quara™, Lecitase™, Lumafast™, Lipomax™, Sipernat 22S, Sipernat 50, and Sipernat 50s which are trade names or marks used in commerce, have been noted in this application (Pg. 5, lines 26-30; Pg. 7, lines 3-4). It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazeaud (WO2009010561A1; 21 May 2020 IDS Document; previously cited) in view of Negishi (US20080102500A1; previously cited) as evidenced by Sampath (Sampath, U. et al., Fabrication of Porous Materials from Natural/Synthetic Biopolymers and Their Composites, 2016, Materials, 9(991): 1-32; newly cited). Any newly recited portions herein are necessitated by claim amendment.
	
	Regarding claim 1, Mazeaud discloses an immobilized enzyme product comprising: a) a preformed single carrier particle, b) a soluble polyol selected from carbohydrates and sugar alcohols, and c) a lipolytic enzyme (Mazeaud Claim 1), wherein the carrier is selected from silica, zeolite, alumina, ceramic, diatomaceous earth and kaolin and combinations thereof (Mazeaud Claim 3). 
Mazeaud does not disclose said particles comprise an organic filter aid as recited in claim 1 and does not specifically teach the weight concentration of the siliceous material, the organic filter aid, and the lipolytic enzyme as recited in claims 1, 2, 3, 4 and 6. 
Concerning claim 1, Negishi discloses a lipase powder composition which comprises a filter aid(s) and a product obtained by pulverizing a Thermomyces sp.-derived lipase immobilized to a silica carrier(s) into the average particle diameter of 1 micrometer or more and less than 300 micrometers. The lipase powder composition improves the lipase activity and operability and, therefore, can be suitably used in the methods for exchanging esters of fats and oils and for esterification (Negishi Abstract). Cellulose is disclosed as a preferred organic filter aid (Negishi [22], lines 1-6).
  	In regards to claims 1, 2, 4 and 6, Mazeaud discloses an embodiment containing an enzyme amount of 33 mg/g and the amount of additive (maltodextrin) in the amount of 10, 20, or 30% w/w. The silica carrier was suspended in the solution and the carrier to liquid ratio of 1:5 (w/w) was used (Mazeaud Pg. 20, lines 1-5).
Pertaining to claims 1, 2, 3, 4 and 6, Negishi further discloses the mass ratio of the lipase pulverized product (lipase immobilized to silica carrier) to the filter aid(s) is preferably 1/10 to 10/1 and more preferably 1/7 to 2/1 (Negishi [23]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazeaud's immobilized enzyme product to further comprise an organic filter aid, because Negishi teaches such compositions improve lipase activity and operability (Negishi Abstract). This modification would have had a reasonable expectation of success, because both enzyme products contain a lipolytic enzyme and a silica carrier and were developed for esterification methods (Negishi [18]; Mazeaud Pg. 12, lines 26-30).   
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight concentrations of the siliceous material, the organic filter aid, and the lipolytic enzyme, and the combined weight concentration of the siliceous material and the organic filter aid by routine experimentation. 
Regarding claim 5, Mazeaud teaches amount of the polyol (carbohydrate or sugar alcohol) used in the particle of the present invention may be above 2 % by weight, e.g. 2 to 75 %, 2 to 50 %, 5 to 30 %, 10 to 25 % or 7.5 to 25 % by weight of the enzyme product particle (Mazeaud Pg. 3, lines 22-24). 
Regarding claim 7, Mazeaud discloses the carrier is selected from silica, zeolite, alumina, ceramic, diatomaceous earth and kaolin and combinations thereof (Mazeaud Claim 3). 
Regarding claims 8-9 and 19, Negishi discloses cellulose as a preferred organic filter aid (Negishi [22], lines 1-6). Cellulose polymer consists of repeated glucose units attached together by β-1,4 glycosidic linkages as evidenced by Sampath (Sampath Pg. 5, Section 2.2 Cellulose, lines 3-4; Figure 3). 
Regarding claim 10, Mazeaud teaches a soluble polyol selected from carbohydrates and sugar alcohols (Mazeaud Claim 1b), wherein the polyol is a carbohydrate selected from the group consisting of dextrin, maltodextrin, trisaccharides, disaccharides and monosaccharides (Mazeaud Claim 7). 
Regarding claim 11, Mazeaud teaches maltodextrin with DE 20-23 (Mazeaud Pg. 3, line 20). 
	Regarding claim 12, Mazeaud teaches the lipolytic enzyme is a lipase (Mazeaud Claim 10).
	Regarding claim 13, Mazeaud discloses an embodiment in which lipase, water, and maltodextrin were stirred and applied uniformly onto a carrier using continuous mixing (reads on substantially homogenous composition). An atomizing nozzle (reads on spray dying) was used to distribute the liquid over the carrier. The moist carrier particles were dried in a fluidized bed (Mazeaud Example 2, Pg. 14, line 30-Pg. 15, line 8).   
	Regarding claims 14 and 20, Negishi discloses an average particle diameter of 1 micrometer or more and less than 300 micrometer (Negishi [16]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20, 22, 23, and 25-32 of copending Application No. 17614837 in view of Mazeaud (WO2009010561A1; previously cited). This rejection is newly recited.
	
Claim 18 of the copending application recites a plurality of enzyme particles, wherein said particles comprise a lipolytic enzyme, a hydrophobic polymer, an organic filter aid, and a water-soluble polyol selected from carbohydrates and sugar alcohols. Claim 20 recites the plurality of enzyme particles of claim 18, wherein the organic filter aid is in an amount of 10-80% w/w. Claim 22 recites the plurality of enzyme particles of claim 18, wherein the polyol is in an amount of 2-50% w/w. Claim 23 recites the plurality of enzyme particles of claim 18, wherein the lipolytic enzyme in an amount of 1-50% w/w. Claim 25 recites the plurality of enzyme particles of claim 18, wherein the organic filter aid is a water-insoluble polysaccharide. Claim 26 recites the plurality of enzyme particles of claim 25, wherein the water-insoluble polysaccharide comprises beta(1-4) glycosidic bonds. Claim 27 recites the plurality of enzyme particles of claim 18, wherein the organic filter aid is cellulose. Claim 28 recites the plurality of enzyme particles of claim 18, wherein the polyol is selected from the group consisting of dextrin, maltodextrin, trisaccharides, disaccharides, monosaccharides, and mixtures thereof. Claim 29 recites the plurality of enzyme particles of claim 18, wherein the polyol is maltodextrin having a DE between 6 and 52. Claim 30 recites the plurality of enzyme particles of claim 18, wherein the lipolytic enzyme is a lipase. Claim 31 recites the plurality of enzyme particles of claim 18, wherein said particles are a substantially homogenous composition of the ingredients, prepared by spray drying or absorption, followed by drying. Claim 32 recites the plurality of enzyme particles of claim 18, wherein said particles have an average diameter below 100 µm.
The copending claims do not recite the enzyme particles comprise a siliceous material as recited in instant claim 1, the weight concentration of the siliceous material as recited in instant claims 1-2, or the combined weight concentration of the siliceous material and the organic filter aid as recited in instant claim 4.
	Mazeaud discloses enzymes are generally immobilized onto a particle. Immobilization facilitates re-use of the enzymes, and may affect the selectivity and stability of the enzyme (Mazeaud Pg. 1, lines 16-18). Mazeaud further discloses the particle carrier is silica (Mazeaud Claim 3). The silica carrier was suspended in the solution and the carrier to liquid ratio of 1:5 (w/w) was used (Mazeaud Pg. 20, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of enzyme particles recited in the copending claims to further comprise silica, because Mazeaud discloses immobilization of enzymes onto particles, such as silica, facilitate re-use of the enzymes, and may affect the selectivity and stability of the enzyme (Mazeaud Pg. 1, lines 16-18; Claim 3). It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight concentrations of the siliceous material and the combined weight concentration of the siliceous material and the organic filter aid by routine experimentation. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657